NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



SON THANH UONG, DOC #314757,             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-122
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 2, 2018.

Appeal from the Circuit Court for
Pinellas County; Michael F. Andrews,
Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs
Cline, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.



SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.